Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mann, Liberty (Reg. No. 61,397) Attorney/Agent for Applicant, on 01/26/2022.

The application has been amended as follows: 
IN the claims
11.  (Currently Amended) An electronic device, comprising:
a plurality of antennas, comprising
a first antenna having a first radiator, the first radiator being disposed substantially in a first plane and having a perimeter defined by a first plurality of sides, a first side of the first plurality of sides being of a first length; and
a second antenna having a second radiator, the second radiator being disposed substantially in a second plane and having a perimeter defined by a second plurality of sides, a second side of the second plurality of sides being of a second length, the second length being different than the first length; and
a device cover configured to enclose at least a portion of the device and having a thickness which varies according to a frequency at which each antenna of the plurality of antennas is configured to communicate, the device cover having a first thickness in a 

Allowable Subject Matter 
Claims 1-11 and 13-23 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance: while the prior art of record teaches an electronic device, comprising: a plurality of antennas, comprising a first antenna configured to transmit or receive signals at a first frequency; and a second antenna configured to transmit or receive signals at a second frequency; and a device cover configured to enclose at least a portion of the device and …, the device cover having a first thickness in a first area and a second thickness in a second area, the first area being substantially aligned with a boresight of the first antenna, the second area being substantially aligned with a boresight of the second antenna, and the first thickness being different than the second thickness, the prior art of record does not disclose the device cover … thickness varies according to a frequency at which each antenna of the plurality of antennas is configured to communicate, in combination with all of the other recited claims  limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649